Exhibit 10.19



 


 
HI/FN, INC.
 
1996 EQUITY INCENTIVE PLAN
 
ADOPTED NOVEMBER 21, 1996
 
AS AMENDED AND RESTATED EFFECTIVE October 23, 2008
 


 
1.         Purposes
 
(a)         The purpose of the Plan is to provide a means by which selected
Employees and Directors of and Consultants to the Company, and its Affiliates,
may be given an opportunity to benefit from increases in value of the stock of
the Company through the granting of (i) Incentive Stock Options, (ii)
Nonstatutory Stock Options, (iii) stock bonuses, (iv) rights to purchase
restricted stock, and (v) stock appreciation rights, all as defined below.
 
(b)         The Company, by means of the Plan, seeks to retain the services of
persons who are now Employees or Directors of or Consultants to the Company or
its Affiliates, to secure and retain the services of new Employees, Directors
and Consultants, and to provide incentives for such persons to exert maximum
efforts for the success of the Company and its Affiliates.
 
(c)         The Company intends that the Stock Awards issued under the Plan
shall, in the discretion of the Board or any Committee to which responsibility
for administration of the Plan has been delegated pursuant to subsection 3(c),
be either (i) Options granted pursuant to Section 6 hereof, including Incentive
Stock Options and Nonstatutory Stock Options, (ii) stock bonuses or rights to
purchase restricted stock granted pursuant to Section 7 hereof, or (iii) stock
appreciation rights granted pursuant to Section 8 hereof. All Options shall be
separately designated Incentive Stock Options or Nonstatutory Stock Options at
the time of grant, and in such form as issued pursuant to Section 6, and a
separate certificate or certificates will be issued for shares purchased on
exercise of each type of Option.
 
2.         Definitions
 
(a)         "Administrator" means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 3 of the Plan.
 
(b)         "Affiliate" means any parent corporation or subsidiary corporation,
whether now or hereafter existing, as those terms are defined in Sections 424(e)
and (f) respectively, of the Code.
 
(c)         "Applicable Laws" means the requirements relating to the
administration of stock plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Stock Awards are, or will be, granted under the
Plan.
 
-1-

--------------------------------------------------------------------------------


 
(d)         "Board" means the Board of Directors of the Company.
 
(e)         "Code" means the Internal Revenue Code of 1986, as amended.
 
(f)         "Committee" means a committee appointed by the Board in accordance
with Section 3 of the Plan.
 
(g)         "Common Stock" means the common stock of the Company.
 
(h)         "Company" means hi/fn, inc., a Delaware corporation.
 
(i)          "Concurrent Stock Appreciation Right" or "Concurrent Right" means a
right granted pursuant to subsection 9(c)(ii) of the Plan.
 
(j)          "Consultant" means any person, including an advisor, engaged by the
Company or an Affiliate to render consulting services; provided, however that a
Consultant shall not include a Director.
 
(k)         "Continuous Status as an Employee, Director or Consultant" means
that the service of an individual to the Company, whether as an Employee,
Director or Consultant, is not interrupted or terminated.
 
(l)          "Director" means a member of the Board.
 
(m)        "Disability" means total and permanent disability as defined in
Section 22(e)(3) of the Code.
 
(n)         "Employee" means any person, including Officers and Directors,
employed by the Company or any Affiliate of the Company. An individual's
continuous status as an Employee shall not be deemed to be interrupted or
terminated in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company and its
Affiliates, or any successor. For purposes of Incentive Stock Options, no such
leave may exceed ninety days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 181st day of
such leave any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director's fee by the Company shall be sufficient to constitute "employment" by
the Company.
 
(o)         "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
(p)         "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:
 
 (i) If the Common Stock is listed on any established stock exchange, including
without limitation the NASDAQ Global Market, the NASDAQ Global Select Market or
the NASDAQ
 
-2-

--------------------------------------------------------------------------------


 
Capital Market of The NASDAQ Stock Market, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the date of grant, or if such
exchange is not open on the date of grant, on the last market trading day prior
to the date of grant, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
 
 (ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of grant, or if the date of grant falls on a non-market
trading day, then on the last market trading day prior to the date of grant, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
 
 (iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
 
(q)         "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(r)         "Independent Stock Appreciation Right" or "Independent Right" means
a right granted pursuant to subsection 9(c)(iii) of the Plan.
 
(s)         "Inside Director" means a Director who is an Employee.
 
(t)         "Nonstatutory Stock Option" means an Option not intended to qualify
as an Incentive Stock Option.
 
(u)         "Officer" means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(v)         "Option" means a stock option granted pursuant to the Plan.
 
(w)         "Option Agreement" means a written agreement between the Company and
an Optionee evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
 
(x)         "Optionee" means a person who holds an outstanding Option.
 
(y)         "Option Exchange Program" means a program whereby outstanding
Options are surrendered in exchange for Options with a lower exercise price.
 
(z)         "Outside Director" means a Director who is not an Employee.
 
(aa)       "Plan" means this hi/fn, inc. 1996 Equity Incentive Plan.
 
(bb)       "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
 
-3-

--------------------------------------------------------------------------------


 
(cc)       "Stock Appreciation Right" means any of the various types of rights
which may be granted under Section 9 of the Plan.
 
(dd)       "Stock Award" means any right granted under the Plan, including any
Option, any stock bonus, any right to purchase restricted stock, and any Stock
Appreciation Right.
 
(ee)        "Stock Award Agreement" means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
 
(ff)         "Tandem Stock Appreciation Right" or "Tandem Right" means a right
granted pursuant to subsection 9(c)(i) of the Plan.
 
3.         Administration
 
(a)         Procedure.
 
 (i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Employees, Directors or
Consultants.
 
 (ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify transactions hereunder as "performance-based compensation"
within the meaning of Section 162(m) of the Code, the transactions contemplated
hereunder shall be administered by a Committee of two or more "outside
directors" within the meaning of Section 162(m) of the Code.
 
 (iii) Rule 16b-3. Except as provided in Section 8, to the extent that the
Administrator determines it to be desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
 (iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
 
(b)         Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:
 
 (i)  to determine the Fair Market Value;
 
 (ii) to select the Employees, Directors and Consultants to whom Stock Awards
may be granted hereunder;
 
 (iii) to determine the number of shares of Common Stock to be covered by each
Stock Award granted hereunder;
 
-4-

--------------------------------------------------------------------------------


 
 (iv) to approve forms of agreement for use under the Plan;
 
 (v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Stock Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Stock Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Stock Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;
 
 (vi) to reduce the exercise price of any Stock Award to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Stock
Award shall have declined since the date the Stock Award was granted;
 
 (vii) to institute an Option Exchange Program;
 
 (viii) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;
 
 (ix) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
 
 (x) to modify or amend each Stock Award (subject to Section 15(c) of the Plan);
 
 (xi) to allow holders of Stock Awards to satisfy withholding tax obligations by
electing to have the Company withhold from the shares to be issued upon exercise
of a Stock Award that number of shares having a Fair Market Value equal to the
amount required to be withheld. The Fair Market Value of the shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by a holder of a Stock Award to have shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;
 
 (xii) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of Stock Award previously granted by the
Administrator;
 
 (xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)         Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final and binding on all holders of
Stock Awards.
 
4.         Shares Subject to the Plan
 
-5-

--------------------------------------------------------------------------------


 
(a)          Subject to the provisions of the Plan relating to adjustments upon
changes in stock, the stock that may be issued pursuant to all Stock Awards
under this Plan shall not exceed in the aggregate five million four hundred and
forty-nine thousand nine hundred (5,449,900) shares of the Company's Common
Stock. If any Stock Award shall for any reason expire or otherwise terminate, in
whole or in part, without having been exercised in full, or is surrendered
pursuant to an Option Exchange Program, the stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.
Shares subject to Stock Appreciation Rights exercised in accordance with Section
9 of the Plan shall not be available for subsequent issuance under the Plan.
 
(b)         The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
 
5.         Eligibility
 
(a)         Incentive Stock Options and Stock Appreciation Rights appurtenant
thereto may be granted only to Employees. Stock Awards other than Incentive
Stock Options and Stock Appreciation Rights appurtenant thereto may be granted
only to Employees, Directors or Consultants.
 
6.         Discretionary Option Provisions
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
 
(a)         Option Designation. Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Affiliate) exceeds $100,000, such Options shall
be treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the shares shall be determined as of the
time the Option with respect to such shares is granted.
 
(b)         Share Limitations. The following limitations shall apply to grants
of Options:
 
 (i) No Employee, Director or Consultant shall be granted, in any fiscal year of
the Company, Options to purchase more than 1,000,000 shares.
 
(A) In connection with his or her initial service, an Employee Director or
Consultant may be granted Options to purchase up to an additional 1,000,000
shares which shall not count against the limit set forth in subsection (i)
above.
 
-6-

--------------------------------------------------------------------------------


 
(B) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 14.
 
(C) If an Option is cancelled in the same fiscal year of the Company in which it
was granted (other than in connection with a transaction described in Section
14), the cancelled Option will be counted against the limits set forth in
subsections (A) and (B) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.
 
(c)         Term. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Affiliate, the term of the Incentive
Stock Option shall be five (5) years from the date of grant or such shorter term
as may be provided in the Option Agreement.
 
(d)         Price. The per share exercise price for the stock to be issued
pursuant to exercise of an Option shall be determined by the administrator,
subject to the following:
 
 (i) In the case of an Incentive Stock Option
 
(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Affiliate, the per share exercise
price shall be no less than 110% of the Fair Market Value per share on the date
of grant.
 
(B) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per share exercise price shall be no less than 100% of
the Fair Market Value per share on the date of grant.
 
 (ii) In the case of a Nonstatutory Stock Option, the per share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as "performance-based compensation" within the
meaning of Section 162(m) of the Code, the per share exercise price shall be no
less than 100% of the Fair Market Value per share on the date of grant.
 
 (iii) Notwithstanding the foregoing, Options may be granted with per share
exercise price of less than 100% of the Fair Market Value per share on the date
of grant pursuant to a merger or other corporate transaction.
 
(e)         Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:
 
-7-

--------------------------------------------------------------------------------


 
     (i) cash;
 
 (ii) check;
 
 (iii) promissory note;
 
 (iv) other shares which (A) in the case of shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the shares as to which said Option shall be
exercised;
 
 (v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
 
 (vi) a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee's participation in any
Company-sponsored deferred compensation program or arrangement;
 
 (vii) any combination of the foregoing methods of payment; or
 
 (viii) such other consideration and method of payment for the issuance of
shares to the extent permitted by Applicable Laws.
 
(f)          Transferability. Unless otherwise provided by the Administrator, an
Option shall not be transferable except by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order, and shall be
exercisable during the lifetime of the person to whom the Option is granted only
by such person. Notwithstanding the foregoing, the person to whom the Option is
granted may, by delivering written notice to the Company, in a form satisfactory
to the Company, designate a third party who, in the event of the death of the
Optionee, shall thereafter be entitled to exercise the Option. If the
Administrator makes an Option transferable, such Option shall contain such
additional terms and conditions as the Administrator deems appropriate.
 
(g)         Vesting. The total number of shares of stock subject to an Option
may, but need not, be allotted in periodic installments (which may, but need
not, be equal). The Option Agreement may provide that from time to time during
each of such installment periods, the Option may become exercisable ("vest")
with respect to some or all of the shares allotted to that period, and may be
exercised with respect to some or all of the shares allotted to such period
and/or any prior period as to which the Option became vested but was not fully
exercised.
 
(h)         Termination of Employment or Relationship as a Director or
Consultant. In the event an Optionee's Continuous Status as an Employee,
Director or Consultant terminates (other than upon the Optionee's death or
Disability), the Optionee may exercise his or her Option (to the extent that the
Optionee was entitled to exercise it as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three (3)
months after the termination of the Optionee's Continuous Status as an Employee,
Director or Consultant (or such longer or shorter period
 
-8-

--------------------------------------------------------------------------------


 
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the Optionee
does not exercise his or her Option within the time specified in the Option
Agreement, the Option shall terminate, and the shares covered by such Option
shall revert to and again become available for issuance under the Plan.
 
An Optionee's Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionee's Continuous Status as an
Employee, Director, or Consultant (other than upon the Optionee's death or
Disability) would result in liability under Section 16(b) of the Exchange Act,
then the Option shall terminate on the earlier of (i) the expiration of the term
of the Option set forth in the Option Agreement, or (ii) the tenth (10th) day
after the last date on which such exercise would result in such liability under
Section 16(b) of the Exchange Act. Finally, an Optionee's Option Agreement may
also provide that if the exercise of the Option following the Termination of the
Optionee's Continuous Status as an Employee, Director or Consultant (other than
upon the Optionee's death or Disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Act, then the Option shall terminate on the earlier of (i) the expiration of
the term of the Option set forth in the first paragraph of this subsection 6(f),
or (ii) the expiration of a period of three (3) months after the termination of
the Optionee's Continuous Status as an Employee, Director or Consultant during
which the exercise of the Option would not be in violation of such registration
requirements.
 
(i)         Disability of Optionee. In the event an Optionee's Continuous Status
as an Employee, Director or Consultant terminates as a result of the Optionee's
Disability, the Optionee may exercise his or her Option (to the extent that the
Optionee was entitled to exercise it as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, at the date of termination, the Optionee is
not entitled to exercise his or her entire Option, the shares covered by the
unexercisable portion of the Option shall revert to and again become available
for issuance under the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.
 
(j)         Death of Optionee. In the event of the death of an Optionee during,
or within a period specified in the Option Agreement after the termination of,
the Optionee's Continuous Status as an Employee, Director or Consultant, the
Option may be exercised (to the extent the Optionee was entitled to exercise the
Option as of the date of death) by the Optionee's estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionee's death pursuant to
subsection 6(g), but only within the period ending on the earlier of (i) the
date eighteen (18) months following the date of death (or such longer or shorter
period specified in the Option Agreement), or (ii) the expiration of the term of
such Option as set forth in the Option Agreement. If, at the time of death, the
Optionee was not entitled to exercise his or her entire Option, the shares
covered by the unexercisable portion of the Option shall revert to and again
become available for issuance under the Plan. If, after death, the Option is not
 
-9-

--------------------------------------------------------------------------------


 
exercised within the time specified herein, the Option shall terminate, and the
shares covered by such Option shall revert to and again become available for
issuance under the Plan.
 
(k)        Early Exercise. The Option may, but need not, include a provision
whereby the Optionee may elect at any time while an Employee, Director or
Consultant to exercise the Option as to any part or all of the shares subject to
the Option prior to the full vesting of the Option. Any unvested shares so
purchased shall be subject to a repurchase right in favor of the Company, with
the repurchase price to be equal to the original purchase price of the stock, or
to any other restriction the Administrator determines to be appropriate.
 
(l)         Re-Load Options. Without in any way limiting the authority of
the     Administrator to make or not to make grants of Options hereunder,
the     Administrator shall have the authority (but not an obligation) to
include as part of any Option Agreement a provision entitling the Optionee to a
further Option (a "Re-Load Option") in the event the Optionee exercises the
Option evidenced by the Option agreement, in whole or in part, by surrendering
other shares of Common Stock in accordance with this Plan and the terms and
conditions of the Option Agreement. Any such Re-Load Option (i) shall be for a
number of shares equal to the number of shares surrendered as part or all of the
exercise price of such Option; (ii) shall have an expiration date which is the
same as the expiration date of the Option the exercise of which gave rise to
such Re-Load Option; and (iii) shall have an exercise price on the date of
exercise of the Original Option which complies with Section 6(d).
 
Any such Re-Load Option may be an Incentive Stock Option or a Nonstatutory Stock
Option, as the Administrator may designate at the time of the grant of the
original Option; provided, however, that the designation of any Re-Load Option
as an Incentive Stock Option shall be subject to the one hundred thousand dollar
($100,000) annual limitation on exercisability of Incentive Stock Options
described in Section 6(a) of the Plan and in Section 422(d) of the Code. There
shall be no Re-Load Options on a Re-Load Option. Any such Re-Load Option shall
be subject to the availability of sufficient shares under subsection 4(a) and
shall be subject to such other terms and conditions as the Administrator may
determine which are not inconsistent with the express provisions of the Plan
regarding the terms of Options.
 
7.         Formula Option Provisions.
 
All grants of Options to Outside Directors pursuant to this Section shall be
automatic and nondiscretionary and shall be made strictly in accordance with the
following provisions:
 
(a)         All Options granted pursuant to this Section shall be Nonstatutory
Stock Options and, except as otherwise provided herein, shall be subject to the
other terms and conditions of the Plan.
 
(b)         No person shall have any discretion to select which Outside
Directors shall be granted Options under this Section or to determine the number
of shares to be covered by such Options.
 
(c)         Each person who first becomes an Outside Director following the
effective date of the distribution of the Company's Common Stock held by Stac,
Inc., a Delaware corporation and parent
 
-10-

--------------------------------------------------------------------------------


 
company of the Company, pursuant to a registration statement on Form 10 filed
with the Securities and Exchange Commission shall be automatically granted an
Option to purchase 30,000 shares (the "First Option") or the date on which such
person first becomes an Outside Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director
but who remains a Director shall not receive a First Option.
 
(d)         Each Outside Director shall be automatically granted an Option to
purchase 10,000 shares (a "Subsequent Option") on the date of the annual meeting
of the stockholders of the Company (beginning in 1999), if as of such date, he
or she shall have served on the Board for at least the preceding six (6) months.
 
(e)         Notwithstanding the provisions of subsections (c) and (d) hereof,
any exercise of an Option granted before the Company has obtained stockholder
approval of the Plan in accordance with Section 16 hereof shall be conditioned
upon obtaining such stockholder approval of the Plan in accordance with Section
16 hereof.
 
(f)         The terms of each Option granted pursuant to this Section shall be
as follows:
 
 (i) the term of the Option shall be ten (10) years;
 
 (ii) the exercise price per share shall be 100% of the Fair Market Value per
share on the date of grant of the Option;
 
 (iii) subject to Section 14 hereof, the First Option shall vest and become
exercisable as to 20% of the shares subject to the Option on the first
anniversary of its date of jgrant, and as to 1/60th of the shares subject to the
Option each full month thereafter, provided that the Optionee continues to serve
as a Director on such dates;
 
 (iv) subject to Section 14 hereof, the Subsequent Option shall vest and become
exercisable as to 100% of the shares subject to the Option the anniversary of
its date of grant, provided that the Optionee continues to serve as a Director
on such date.
 
8.         Terms of Stock Bonuses and Purchases of Restricted Stock
 
Each stock bonus or restricted stock purchase agreement shall be in such form
and shall contain such terms and conditions as the Administrator shall deem
appropriate. The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:
 
(a)         Purchase Price. The purchase price under each restricted stock
purchase agreement shall be such amount as the Administrator shall determine and
designate in such agreement.
 
-11-

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the Administrator may determine that eligible
participants in the Plan may be awarded stock pursuant to a stock bonus
agreement in consideration for past services actually rendered to the Company or
for its benefit.
 
(b)         Transferability. Unless otherwise provided by the Administrator, no
rights under a stock bonus or restricted stock purchase agreement shall be
transferable except by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order, provided, however that any stock
awarded under such agreement remains subject to the terms of the applicable
agreement. If the Administrator makes a stock bonus or right to purchase stock
transferable, such stock bonus or right to purchase stock shall contain such
additional terms and conditions as the Administrator deems appropriate.
 
(c)         Consideration. The purchase price of stock acquired pursuant to a
stock purchase agreement shall be paid either: (i) in cash at the time of
purchase; (ii) at the discretion of the Administrator, according to a deferred
payment or other arrangement with the person to whom the stock is sold; or (iii)
in any other form of legal consideration that may be acceptable to the
Administrator in its discretion. Notwithstanding the foregoing, the
Administrator to which administration of the Plan has been delegated may award
stock pursuant to a stock bonus agreement in consideration for past services
actually rendered to the Company or for its benefit.
 
(d)         Vesting. Shares of stock sold or awarded under the Plan may, but
need not, be subject to a repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Administrator.
 
(e)         Termination of Employment or Relationship as a Director or
Consultant. In the event an individual's Continuous Status as an Employee,
Director or Consultant terminates, the Company may repurchase or otherwise
reacquire any or all of the shares of stock held by that person which have not
vested as of the date of termination under the terms of the stock bonus or
restricted stock purchase agreement between the Company and such person.
 
(f)         Share Limitations. The following limitations shall apply to grants
of stock bonuses and/or stock purchase right:
 
 (i) No Employee, Director or Consultant shall be granted, in any fiscal year of
the Company, stock bonuses and/or stock purchase right to purchase more than
1,000,000 shares.
 
(A) In connection with his or her initial service, an Employee, Director or
Consultant may be granted a stock bonus and/or stock purchase right to purchase
up to an additional 1,000,000 shares which shall not count against the limit set
forth in subsection (i) above.
 
(B) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 14.
 
-12-

--------------------------------------------------------------------------------


 
(C) If a stock bonus and/or stock purchase right is cancelled in the same fiscal
year of the Company in which it was granted (other than in connection with a
transaction described in Section 14), the cancelled stock bonus and/or
restricted stock will be counted against the limits set forth in subsections (A)
and (B) above. For this purpose, if the exercise price of a stock purchase right
is reduced, the transaction will be treated as a cancellation of the stock
purchase right and the grant of a new stock purchase right.

9.         Stock Appreciation Rights
 
(a)         The Administrator shall have full power and authority, exercisable
in its sole discretion, to grant Stock Appreciation Rights under the Plan to
Employees or Directors of or Consultants to, the Company or its Affiliates. To
exercise any outstanding Stock Appreciation Right, the holder must provide
written notice of exercise to the Company in compliance with the provisions of
the Stock Award Agreement evidencing such right. If a Stock Appreciation Right
is granted to an individual who is at the time subject to Section 16(b) of the
Exchange Act (a "Section 16(b) Insider"), the Stock Award Agreement of grant
shall incorporate all the terms and conditions at the time necessary to assure
that the subsequent exercise of such right shall qualify for the safe-harbor
exemption from short-swing profit liability provided by Rule 16b-3 promulgated
under the Exchange Act (or any successor rule or regulation). No limitation
shall exist on the aggregate amount of cash payments the Company may make under
the Plan in connection with the exercise of a Stock Appreciation Rights.
 
(b)         Unless otherwise provided by the Administrator, no Stock
Appreciation Right shall be transferable except by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order, provided,
however, the cash or stock awarded under such agreement remains subject to the
terms of the Stock Appreciation Right. If the Administrator makes a Stock
Appreciation Right transferable, such Stock Appreciation Right shall contain
such additional terms and conditions as the Administrator deems appropriate.
 
(c)         Three types of Stock Appreciation Rights shall be authorized for
issuance under the Plan:
 
 (i) Tandem Stock Appreciation Rights. Tandem Stock Appreciation Rights will be
granted appurtenant to an Option, and shall, except as specifically set forth in
this Section 8, be subject to the same terms and conditions applicable to the
particular Option grant to which it pertains. Tandem Stock Appreciation Rights
will require the holder to elect between the exercise of the underlying Option
for shares of stock and the surrender, in whole or in part, of such Option for
an appreciation distribution. The appreciation distribution payable on the
exercised Tandem Right shall be in cash (or, if so provided, in an equivalent
number of shares of stock based on Fair Market Value on the date of the Option
surrender) in an amount up to the excess of (A) the Fair Market Value (on the
date of the Option surrender) of the number of shares of stock covered by that
portion of the surrendered Option in which the Optionee is vested over (B) the
aggregate exercise price payable for such vested shares.
 
-13-

--------------------------------------------------------------------------------


 
 (ii) Concurrent Stock Appreciation Rights. Concurrent Rights will be granted
appurtenant to an Option and may apply to all or any portion of the shares of
stock subject to the underlying Option and shall, except as specifically set
forth in this Section 8, be subject to the same terms and conditions applicable
to the particular Option grant to which it pertains. A Concurrent Right shall be
exercised automatically at the same time the underlying Option is exercised with
respect to the particular shares of stock to which the Concurrent Right
pertains. The appreciation distribution payable on an exercised Concurrent Right
shall be in cash (or, if so provided, in an equivalent number of shares of stock
based on Fair Market Value on the date of the exercise of the Concurrent Right)
in an amount equal to such portion as shall be determined by the Administrator
at the time of the grant of the excess of (A) the aggregate Fair Market Value
(on the date of the exercise of the Concurrent Right) of the vested shares of
stock purchased under the underlying Option which have Concurrent Rights
appurtenant to them over (B) the aggregate exercise price paid for such shares.
 
 (iii) Independent Stock Appreciation Rights. Independent Rights will be granted
independently of any Option and shall, except as specifically set forth in this
Section 8, be subject to the same terms and conditions applicable to
Nonstatutory Stock Options as set forth in Section 6. They shall be denominated
in share equivalents. The appreciation distribution payable on the exercised
Independent Right shall be not greater than an amount equal to the excess of (A)
the aggregate Fair Market Value (on the date of the exercise of the Independent
Right) of a number of shares of Company stock equal to the number of share
equivalents in which the holder is vested under such Independent Right, and with
respect to which the holder is exercising the Independent Right on such date,
over (B) the aggregate Fair Market Value (on the date of the grant of the
Independent Right) of such number of shares of Company stock. The appreciation
distribution payable on the exercised Independent Right shall be in cash or, if
so provided, in an equivalent number of shares of stock based on Fair Market
Value on the date of the exercise of the Independent Right.
 
(d)         Share Limitations. The following limitations shall apply to grants
of Stock Appreciation Rights:
 
 (i) No Employee, Director or Consultant shall be granted, in any fiscal year of
the Company, Stock Appreciation Rights to purchase more than 1,000,000 shares.
 
(A) In connection with his or her initial service, an Employee, Director or
Consultant may be granted Stock Appreciation Rights to purchase up to an
additional 1,000,000 shares which shall not count against the limit set forth in
subsection (i) above.
 
(B) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 14.
 
(C) If a Stock Appreciation Right is cancelled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 14), the cancelled Stock Appreciation Right will be counted
against the limits set forth in subsections (A) and (B) above. For this purpose,
if the exercise price of a
 
-14-

--------------------------------------------------------------------------------


 
Stock Appreciation Right is reduced, the transaction will be treated as a
cancellation of the Stock Appreciation Right and the grant of a new Stock
Appreciation Right.
 
10.         Cancellation and Re-Grant of Options
 
The Administrator shall have the authority to effect, at any time and from time
to time, (i) the repricing of any outstanding Options and/or any Stock
Appreciation Rights under the Plan and/or (ii) with the consent of the affected
holders of Options and/or Stock Appreciation Rights, the cancellation of any
outstanding Options and/or any Stock Appreciation Rights under the Plan and the
grant in substitution therefor of new Options and/or Stock Appreciation Rights
under the Plan covering the same or different numbers of shares of stock.
 
11.         Covenants of the Company
 
(a)         During the terms of the Stock Awards, the Company shall keep
available at all times the number of shares of stock required to satisfy such
Stock Awards.
 
(b)         The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock upon exercise of the Stock Award; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act of 1933, as amended (the "Securities Act") either the Plan,
any Stock Award or any stock issued or issuable pursuant to any such Stock
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to, issue and sell
stock upon exercise of such Stock Awards unless and until such authority is
obtained.
 
12.         Use of Proceeds from Stock
 
(a)         Proceeds from the sale of stock pursuant to Stock Awards shall
constitute general funds of the Company.
 
13.         Miscellaneous
 
(a)         Neither an Employee, Director or Consultant nor any person to whom a
Stock Award is transferred under subsection 6(f), 8(b), or 9(b) shall be deemed
to be the holder of, or to have any of the rights of a holder with respect to,
any shares subject to such Stock Award unless and until such person has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
 
(b)        Throughout the term of any Stock Award, the Company shall deliver to
the holder of such Stock Award, not later than one hundred twenty (120) days
after the close of each of the Company's fiscal years during the term of such
Stock Award, a balance sheet and an income statement. This Section shall not
apply when issuance is limited to key employees whose duties in connection with
the Company assure them access to equivalent information.
 
-15-

--------------------------------------------------------------------------------


 
(c)         Nothing in the Plan or any instrument executed or Stock Award
granted pursuant thereto shall confer upon any Employee, Director, Consultant or
other holder of Stock Awards any right to continue in the employ of the Company
or any Affiliate (or to continue acting as a Director or Consultant) or shall
affect the right of the Company or any Affiliate to terminate the employment of
any Employee with or without cause, to remove any Director as provided in the
Company's Bylaws and the provisions of the General Corporation Law of the State
of Delaware or to terminate the relationship of any Consultant in accordance
with the terms of that Consultant's agreement with the Company or Affiliate to
which such Consultant is providing services.
 
(d)         The Company may require any person to whom a Stock Award is granted,
or any person to whom a Stock Award is transferred pursuant to subsection 6(g),
7(b) or 8(b), as a condition of exercising or acquiring stock under any Stock
Award, to give written assurances satisfactory to the Company, if any, that are
necessary to ensure compliance with federal securities laws. These requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(i) the issuance of the shares upon the exercise or acquisition of stock under
the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (ii) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws.
 
(e)         To the extent provided by the terms of a Stock Award Agreement, the
person to whom a Stock Award is granted may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of stock
under a Stock Award by any of the following means or by a combination of such
means: (i) tendering a cash payment; (ii) authorizing the Company to withhold
shares from the shares of the Common Stock otherwise issuable to the participant
as a result of the exercise or acquisition of stock under the Stock Award; or
(iii) delivering to the Company owned and unencumbered shares of the Common
Stock.
 
14.        Adjustments upon changes in stock
 
(a)         If any change is made in the stock subject to the Plan, or subject
to any Stock Award, without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of shares subject to the Plan pursuant to subsection 4(a), and the
outstanding Stock Awards will be appropriately adjusted in the class(es) and
number of shares and price per share of stock subject to such outstanding Stock
Awards. (The conversion of any convertible securities of the Company shall not
be treated as a "transaction not involving the receipt of consideration by the
Company".)
 
(b)         In the event of: (i) a merger or consolidation in which the Company
is not the surviving corporation or (ii) a reverse merger in which the Company
is the surviving corporation but the shares of the Company's Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, then to the extent not prohibited by applicable law: (A) any
surviving corporation or an Affiliate of such
 
-16-

--------------------------------------------------------------------------------


 
surviving corporation shall assume any Stock Awards outstanding under the Plan
or shall substitute similar Stock Awards for those outstanding under the Plan,
or (B) such Stock Awards shall continue in full force and effect. In the event
any surviving corporation and its Affiliates refuse to assume such Stock Awards,
or to substitute similar Stock Awards for those outstanding under the Plan, then
such Stock Awards shall terminate if not exercised prior to such event.
 
(c)         In the event of a dissolution or liquidation of the Company, any
Stock Awards outstanding under the Plan shall terminate if not exercised prior
to such event.
 
15.        Amendment of the plan and stock awards
 
(a)         Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan. Unless sooner terminated, the Plan shall
terminate on November 20, 2011, which shall be within fifteen (15) years from
the date the Plan is adopted by the Board or approved by the stockholders of the
Company, whichever is earlier. No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.
 
(b)         Stockholder Approval. The Company shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
 
(c)         Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

 
16.        Effective Date of Plan
 
The Plan shall become effective as determined by the Board, but no Stock Awards
granted under the Plan shall be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board,
and, if required, an appropriate permit has been issued by the Commissioner of
Corporations of the State of California.
 
-17-

--------------------------------------------------------------------------------


 
HI/FN, INC.
 
1996 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
 
I. NOTICE OF STOCK OPTION GRANT
 
[Optionee’s Name and Address]
 
You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:
 

 

 Grant Number             Date of Grant            Vesting Commencement Date   
           Exercise Price per Share      $          Total Number of Shares
Granted              Total Exercise Price           $          Type of
Option:     Incentive Stock Option          Term/Expiration Date:            

 
Vesting Schedule:
 
Subject to the Optionee continuing to be a Service Provider on such dates, this
Option shall vest and become exercisable in accordance with the following
schedule:
 


 


 
Termination Period:
 
This Option may be exercised for three months after Optionee ceases to be a
Service Provider.  Upon the death or Disability of the Optionee, this Option may
be exercised for such longer period as
 
-1-

--------------------------------------------------------------------------------


 
provided in the Plan.  In no event shall this Option be exercised later than the
Term/Expiration Date as provided above.
 
II.     AGREEMENT
 
1.    Grant of Option.  The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Grant attached as Part I of this Agreement
(the “Optionee”) an option (the “Option”) to purchase the number of Shares, as
set forth in the Notice of Grant, at the exercise price per share set forth in
the Notice of Grant (the “Exercise Price”), subject to the terms and conditions
of the Plan, which is incorporated herein by reference.  Subject to Section
14(b) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.
 
2.    Exercise of Option.
 
(a) Right to Exercise.  This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.
 
(b) Method of Exercise.  This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice shall be completed by the Optionee
and delivered to the Stock Administrator.  The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares.  This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.
 
(c) No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with Applicable Laws.  Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
 
3.    Method of Payment.  Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:
 
(a) cash;
 
(b) check;
 
(c) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
 
-2-

--------------------------------------------------------------------------------


 
surrender of other Shares which (i) in the case of Shares acquired upon exercise
of an option, have been owned by the Optionee for more than six (6) months on
the date of surrender, and (ii) have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.
 
4.     Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee.  The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
5.     Term of Option.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.
 
6.     Tax Consequences.  Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION
OR DISPOSING OF THE SHARES.
 
(a) Exercising the Option.  The Optionee may incur regular federal income tax
liability upon exercise of an NSO.  The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price.  If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.
 
(b) Disposition of Shares.  If the Optionee holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
 
7.     Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Option Agreement con­sti­tute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.  This agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of Delaware.
 
-3-

--------------------------------------------------------------------------------


 
NO GUARANTEE OF CONTINUED SERVICE.  OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement.  Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option
Agreement.  Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement.  Optionee further agrees to notify
the Company upon any change in the residence address indicated below.
 
 

 OPTIONEE    HI/FN, INC.                    Signature      By                  
 Print Name    Title                    Residence Address                      

 
 
-4-

--------------------------------------------------------------------------------



 
 
EXHIBIT A
 
HI/FN, INC.
 
EXERCISE NOTICE


Hi/fn, Inc.
750 University Ave.
Los Gatos, CA  95032


Date of
Exercise: _______________________                                                      


Attention: Stock Administrator


This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.
 
 


 

   Type of option (check one): 
 Incentive                                      Nonstatutory              
 Stock option dated:                   Number of shares as to which option is
exercised:                         Certificates to be issued in name of:        
         Total exercise price:     $               Cash payment delivered
herewith:    $              Shares to be sent to: 
 Home                                             Broker              
 Address:                                                      Broker Fax #     
             Account # (if broker):     

 


 
-1-

--------------------------------------------------------------------------------

 
 
1.      Exercise of Option. By this exercise, I agree (i) to provide such
additional documents as you may require pursuant to the terms of the 1996 Equity
Incentive Plan or the 2001 Nonstatutory Stock Option Plan, (ii) to provide for
the payment by me to you (in the manner designated by you) of your withholding
obligation, if any, relating to the exercise of this option, and (iii) if this
exercise relates to an incentive stock option, to notify you in writing within
fifteen (15) days after the date of any disposition of any shares of Common
Stock issued upon exercise of this option that occurs within two (2) years after
the date of grant of this option or within one (1) year after such shares of
Common Stock are issued upon exercise of this option.
 
2.      Delivery of Payment.  Purchaser herewith delivers to the Company the
full purchase price for the Shares.
 
3.      Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
 
4.      Rights as Shareholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exer­cise of the Option.  The Shares so acquired
shall be issued to the Optionee as soon as practicable after exercise of the
Option.  No adjustment will be made for a divi­dend or other right for which the
record date is prior to the date of issuance, except as pro­vided in Sec­tion 12
of the Plan.
 
5.      Tax Consultation.  Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
dis­position of the Shares and that Purchaser is not relying on the Company for
any tax advice.
 
6.      Entire Agreement; Governing Law.  The Plan and Option Agreement are
incorporated herein by reference.  This Agreement, the Plan and the Option
Agreement con­sti­tute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
 
-2-

--------------------------------------------------------------------------------


 
 

 

 Submitted by:       Accepted by:      PURCHASER      HI/FN, INC.              
                Signature       By                              Print Name     
 Title                                    Date Received      Address:    
 Address:                                                    

 
 
-3-

--------------------------------------------------------------------------------


 
HI/FN, INC.
 
1996 EQUITY INCENTIVE PLAN
 
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
 
[Optionee’s Name and Address]
 
You have been granted ______ Restricted Stock Units (“RSUs”).  Additional terms
of this grant are as follows:
 
Date of Grant:
 
Grant Number:
 
Vesting Schedule:
 
Expiration Date:
 
You must sign and return this Notice of Grant to the Company prior to the
Expiration Date.  If you fail to do so, then the Award granted hereunder will be
deemed null and void.
 
You will not receive a certificate representing the Shares upon the RSUs
becoming nonforfeitable, unless and until you have made satisfactory
arrangements with the Company with respect to the payment of any income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares upon the RSUs becoming nonforfeitable.  You hereby agree
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan and this Award.
 
By your signature below prior to the Expiration Date, you agree that this Notice
of Grant, the form of Restricted Stock Unit Agreement attached as Exhibit A
hereto and the 1996 Equity Incentive Plan constitute your entire agreement with
respect to this Award and may not be modified adversely to your interest except
by means of a writing signed by the Company and you.
 

 

GRANTEE:   HI/FN, INC.      
 
 
By:
Signature
 
Name:
   
Title:
 
   
Print Name
   


 
-1-

--------------------------------------------------------------------------------



 
HIFN, INC, 
 
1996 EQUITY INCENTIVE PLAN 
 
RESTRICTED STOCK UNIT AGREEMENT 
 
EXHIBIT A 
 
1.    Grant.  The Company hereby grants to ________ (the “Grantee”) an award of
Restricted Stock Units (“RSUs”), as set forth in the Notice of Grant of
Restricted Stock Units (the “Notice of Grant”) and subject to the terms and
conditions in this Restricted Stock Unit Agreement and the 1996 Equity Incentive
Plan, as may be amended from time to time (the “Plan”).  The term “Restricted
Stock Units” shall have the same meaning as that ascribed to the term “Stock
Units” in the Plan.  All terms used herein with initial capital letters and not
otherwise defined herein or in the Notice of Grant that are defined in the Plan
shall have the meanings assigned to them in the Plan. 
 
2.    Payment of RSUs.  The RSUs covered by this Restricted Stock Unit Agreement
shall become payable to Grantee if they become nonforfeitable in accordance with
Section 3 (Vesting Schedule) hereof. 
 
3.    Vesting Schedule.  Subject to Section 4 (Forfeiture upon Termination of
Service), the Grantee’s right to receive the Shares subject to the RSUs awarded
by this Restricted Stock Unit Agreement will vest in the Grantee according to
the vesting schedule specified in the Notice of Grant. 
 
4.    Forfeiture upon Termination of Service.  Notwithstanding any contrary
provision of this Restricted Stock Unit Agreement or the Notice of Grant, if the
Grantee terminates Service with the Company for any or no reason prior to
vesting, the unvested RSUs awarded by this Restricted Stock Unit Agreement will
thereupon be forfeited at no cost to the Company. 
 
5.    Form and Time of Payment of RSUs.  Except as otherwise provided for in
Section 8 (Adjustments), payment for the RSUs shall be made in form of the
Shares at the time they become nonforfeitable in accordance with Section 3
(Vesting Schedule) hereof. 
 
6.    No Dividend Equivalents.  The Grantee of RSUs shall not be entitled to
dividend equivalents. 
 
7.    Grant is Not Transferable. Subject to the provisions of Section 10(f) of
the Plan regarding the designation of beneficiaries, neither the RSUs granted
hereby nor any interest therein or in the Shares related thereto shall be
transferable other than by will or the laws of descent and distribution prior to
payment. 
 
8.    Adjustments. In the event of any change in the aggregate number of
outstanding Shares by reason of (a) any stock dividend, extraordinary dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, or (b) any Change in Control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization or
partial or complete liquidation, or other distribution of assets, issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing, then the
Board of Directors (or the Committee) shall adjust the number of RSUs then held
by the Grantee in such
 
-2-

--------------------------------------------------------------------------------


 
manner as to prevent dilution or enlargement of the rights of the Grantee that
otherwise would result from such event.  Moreover, in the event of any such
transaction or event, the Board of Directors (or the Committee), in its
discretion, may provide in substitution for any or all of the Grantee’s rights
under this Restricted Stock Unit Agreement such alternative consideration as it
may determine to be equitable in the circumstances. 
 
9.    Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Restricted Stock Unit Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) do not apply to the Grantee.  This Restricted Stock Unit
Agreement and the Plan shall be administered in a manner consistent with this
intent. 
 
10.    No Service Contract. The grant of the RSUs to the Grantee is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards.  The grant of the RSUs and any payments
made hereunder will not be considered salary or other compensation for purposes
of any severance pay or similar allowance, except as otherwise required by
law.  Nothing in this Restricted Stock Unit Agreement will give the Grantee any
right to continue Service with the Company or any Subsidiary, as the case may
be, or interfere in any way with the right of the Company or a Subsidiary to
terminate the Service of the Grantee. 
 
11.    No Effect on Service.  The Grantee’s Service with the Company and its
Subsidiaries is on an at-will basis only.  Accordingly, the terms of the
Grantee’s Service with the Company and its Subsidiaries will be determined from
time to time by the Company or the Subsidiary to which the Grantee provides
Service (as the case may be), and the Company or the Subsidiary will have the
right, which is hereby expressly reserved, to terminate or change the terms of
the Service of the Grantee at any time for any reason whatsoever, with or
without good cause or notice. 
 
12.    Address for Notices.  Any notice to be given to the Company under the
terms of this Restricted Stock Unit Agreement will be addressed to the Company
at 750 University Ave, Suite 200, Los Gatos,  California 95032, or at such other
address as the Company may hereafter designate in writing or electronically. 
 
13.    Taxes and Withholding.  To the extent that the Company is required to
withhold any federal, state, local or foreign tax in connection with any
delivery of Shares pursuant to this Restricted Stock Unit Agreement, and the
amounts available to the Company are insufficient, it shall be a condition to
the receipt of such delivery that the Grantee make arrangements satisfactory to
the Company for payment of the balance of such taxes required to be
withheld.  Unless otherwise determined by the Committee, this tax withholding
obligation shall be satisfied by the retention by the Company of Shares
otherwise deliverable pursuant to this award; provided, however, that the Shares
retained for payment of the tax must satisfy the minimum tax withholding amount
permissible under the method that results in the least amount withheld.
 
-3-

--------------------------------------------------------------------------------


 
14.    Plan Governs.  This Restricted Stock Unit Agreement and the Notice of
Grant are subject to all terms and provisions of the Plan.  In the event of a
conflict between one or more provisions of this Restricted Stock Unit Agreement
or the Notice of Grant and one or more provisions of the Plan, the provisions of
the Plan will govern. 
 
15.    Committee Authority.  The Committee will have the power to interpret the
Plan and this Restricted Stock Unit Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested).  All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Grantee, the Company and all other
interested persons.  No member of the Committee will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Restricted Stock Unit Agreement. 
 
16.    Data Privacy.  Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded, and held, used and
disclosed for any purpose related to the administration of the Plan.  The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America.  The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above. 
 
17.    Amendments.  Any amendment to the Plan shall be deemed to be an amendment
to this Restricted Stock Unit Agreement to the extent that the amendment is
applicable hereto; provided, however, that no amendment shall adversely affect
the rights of the Grantee under this Restricted Stock Unit Agreement without the
Grantee’s consent. 
 
18.    Severability.  If any provision of this Restricted Stock Unit Agreement
or the application of any provision hereof to any person or circumstances is
held invalid or unenforceable, the remainder of this Restricted Stock Unit
Agreement and the application of such provision in any other person or
circumstances shall not be affected, and the provisions so held to be invalid or
unenforceable shall be reformed to the extent (and only to the extent) necessary
to make it enforceable and valid. 
 
19.    Successors and Assigns.  Without limiting Section 7 (Grant is Not
Transferable) hereof, the provisions of this Restricted Stock Unit Agreement
shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company. 
 
20.    Governing Law.  This Restricted Stock Unit Agreement shall be governed by
and construed in accordance with the internal substantive laws of the State of
Delaware, without giving effect to any principle of law that would result in the
application of the law of any other jurisdiction.

-4- 

--------------------------------------------------------------------------------